DETAILED ACTION

Amendment
	Acknowledgment is made of Amendment filed July 20, 2021.  Claims 7-13 are canceled.  Claims 1-6 are pending.  

Terminal Disclaimer
The terminal disclaimer filed on August 4, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. 10,799,769 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record neither anticipates nor renders obvious the collective limitations of the claim, including an apparatus comprising: an air-tight object having an outer layer and an inner layer, an opacity of the outer layer being greater than an opacity of the inner layer, the outer layer defining a first aperture and a second aperture, the inner layer having a first portion, a second portion, and a third portion, the first portion and the second portion defining a first interior region, the first portion and the third portion defining a second interior region, the second portion disposed between the first interior region and the first aperture in the outer layer, the second portion and the third portion being monolithically formed; and a light module encapsulated within the first interior region, the light module configured to send light through the first portion of the inner layer, through the second interior region of the air-tight object, and through the second aperture of the outer layer.  The best prior art of record, Hsu, discloses the claimed invention but fails to teach that the inner layer have a second portion disposed between the first interior region and the first aperture in the outer layer, wherein the second portion and the third portion of the inner layer are monolithically formed, nor does Examiner find sufficient reason or motivation to modify the device in Hsu to achieve the claimed structural differences.  Accordingly, the claim is deemed patentable over the prior art of record.  Claims 2-6 are allowable in that they are dependent on, and further limit claim 1.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P GRAMLING whose telephone number is (571)272-9082.  The examiner can normally be reached on Monday-Friday 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/SEAN P GRAMLING/Primary Examiner, Art Unit 2875